Detailed Action
The following is a non-final rejection made in response to claims received on October 30th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 7,685,922 (hereinafter referred to as “US NAVY”, “USN”, or simply as “the reference”).
Regarding claim 1, USN teaches a projectile spall generating armor plate comprising: 
(a) a rigid plate having a first strike face (the ceramic plate embodiment shown in Fig. 10 includes two strike faces positioned on the long-edge, both strike faces include a saw-tooth geometry designed to mitigate impact from an incoming projectile; these saw-toothed surfaces are considered to read on the claimed first/second strike faces); 
(b) a matrix of closed loop bullet cleaving edges (via edge surfaces 130), each edge among the matrix of closed loop bullet cleaving edges being fixedly attached to or formed wholly with the first strike face (as shown in Fig. 10); 
(c) a matrix of second strike faces (via the saw-toothed surface positioned opposite the first strike face in Fig. 10), each strike face among the matrix of second strike faces being bounded by one of the closed loop bullet cleaving edges (as shown in Fig. 10); and 

Regarding claim 2, USN teaches wherein each strike face among the matrix of second strike faces is substantially square (while Fig. 10 of the reference teaches saw-toothed strike faces, a plurality of alternative embodiments for the ceramic element are taught throughout the Applicant’s disclosure; Fig. 33 shows that the ceramic element may have a saw-tooth configuration on one side and a single apex formed on the opposite side and Fig. 32 teaches another embodiment where one strike face may be formed of a single apex while the opposite side is substantially square).
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641